Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
Status of the Claims
Claims 1,9,15 are amended
Claims 1-6,8-13,15-19 are pending
Claims 7,14,20 are cancelled
The rejection under 35 USC 101 is maintained.


Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are not persuasive for the reasons below.
Regarding the rejection under 35 USC 101 Step 2A prong 1 , Applicant argues that the invention cannot be performed mentally.   (Applicant’s 5/26/22 remarks, p.11-12,“Claim 1, as amended, is directed to a computer-implemented method for determining quantities and insights associated with product inventory by “receiving...a first image of one or more products from a user,” “removing...data associated with an identity of the user from the first image,” “determining...that a storage location associated with the one or more products in the first image is detected,” “determining...an inventory count of the one or more products in the first image,” “submitting...the first image and the inventory count of the one or more products in the first image to a blockchain ledger in association with the storage location,” “taking...an action based on the inventory count,” “comparing...the inventory count to a previous inventory state of the storage location,” “based on the comparison, determining... whether the inventory count is valid,” “responsive to determining the inventory count is valid, tagging...the first image as valid,” and “responsive to determining the inventory count is invalid, tagging...the first image as invalid.  As such, the claim is directed to more than “a mental process,” as stated on page 2 of the Office Action. Specifically, claim 1 is a machine implemented method to provide an efficient, cost-effective product inventory tracking without employing sensing infrastructure by using an anonymous crowdsourcing approach to track inventory which preempts the need for a dedicated sensing infrastructure. By “removing...data associated with an identity of the user from the first image,” and “submitting...the first image and the inventory count of the one or more products in the first image to a blockchain ledger in association with the storage location,” claim 1 employs a technical solution to use blockchain technology capable of user de-identification to determine product inventory.”).  The examiner respectfully disagrees.
Although the claim recites the use of a computer and blockchain, these are claimed at a high level.  For example, there is no recitation of how the computer interprets images.  Blockchain as claimed is used for its intended purpose (as a data storage mechanism).  There does not appear to be any technical improvement claimed beyond the abstract idea itself.  Without claiming further technical detail, a human could receive images from people, remove identifying information and store the information contained within.   Further, as to the amended claim language, a human is capable of doing a check to determine of an image’s validity and record that evaluation as well.  The examiner respectfully suggests that the concept of crowdsourcing (enlisting the services of a pool of people to do a task) actually predates technology, although today it is typically facilitated by the Internet.  Accordingly, to overcome 35 USC 101, additional technical elements should be recited.  
Regarding 35 USC 101 Step 2A prong 2, Applicant argues “claim 1 provides a practical application of anonymous crowdsourcing to prevents discovery of the submitter’s identity by other users, encouraging users to submit images, even if they may be embarrassing or accusatory of another user. The claims are meaningfully limited in that an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.”  (Applicant’s 5/26/22 remarks, p.12).  The examiner respectfully disagrees.  
“Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception”  (MPEP 2106.04)  However, the examiner has opined that the claim itself lacks technical detail as to how the invention is achieved.  That is, the elements that Applicant proposes are “practical” (e.g. the idea of crowdsourcing inventory) are the abstract idea.  To achieve eligibility, Applicant should recite additional elements beyond the abstract idea that integrate the abstract idea into a practical application.  As it stands currently, the claims recite a generic processor and Blockchain storage.  This amounts to applying the abstract idea with a generic computing system/database.
Regarding 35 USC 101 Step 2B, Applicant argues: “Claim 1 of the present application clearly adds unconventional steps that confine the claim to a particular useful application and an improvement to the technical field of inventory tracking, which is significantly more than an abstract idea. … Additionally, because there are no art-based rejections, as the noted allowable subject matter has been incorporated into the independent claims, the claimed subject matter would be reasonably construed by one skilled in the art to not be well understood, routine, and conventional activities previously known to the industry.”  The examiner respectfully disagrees


“‘[I]t is possible that a claim that does not “integrate” a recited judicial exception is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination).”  (USPTO 2019 Guidance).  The examiner notes that the wording indicates that “additional elements” may make a claim patent eligible.    However, the allowable matter incorporated into the independent claims also amount to an abstract idea implemented by a generic computer, and are not additional elements.  Although the art may not disclose a processor that performs the amended language (e.g. compares inventory count and tags the image), this is a determination made under the 35 USC 103 analysis.  The amended language (stripped of the processor) could be performed by a human. A human could make an inventory determination and evaluate whether the images that were analyzed were in fact valid or not regarding the inventory and make note of it.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1, 9, 15 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to determining an inventory amount and action from an image which is a mental process. Other than reciting a processor and blockchain nothing in the claims precludes the steps from being performed mentally.  But for the processor and blockchain the limitations on receive image, remove identity data, determine location, determine inventory count, submitting image and count to storage, taking an action, comparing inventory to previous state, determine image validity, tag image is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.    If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process grouping.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a processor and blockchain  amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Applicant has not invented storing, inputting and displaying data.  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g).  Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).   The claims are not patent eligible.

Regarding the dependent claims these claims are directed to limitations which serve to limit the inventory management steps.  The subject matter of claims 2/10/16 (determine fiducial location), 3/11/17 (determine metadata location), 4/12/18 (determine tag location), 5/13/19 (determine location with image match), 6 (Register non detected image), 8 (inventory action) appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.






Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN C CHEIN/Primary Examiner, Art Unit 3687